Citation Nr: 0110662	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for a postoperative left knee disorder.  

2. Entitlement to an initial rating in excess of 20 percent 
for a postoperative right knee disorder.  

3. Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee.

4. Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.

5. Entitlement to an initial rating in excess of 10 percent 
for hypertension.

6. Entitlement to an initial compensable rating for a 
sebaceous cyst of the right and left hip and the left 
wrist.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 26 years until his 
retirement in July 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a December 1998 rating action the RO 
assigned separate ratings for the arthritis involving each 
knee. 

The case was remanded by the Board in June 1999.

Issues initially before the Board included entitlement to 
service connection for lower chest pain and lumbosacral 
strain.  By rating decision dated in April 2000, the RO 
granted service connection for the residuals of a 
costochondral separation and for degenerative joint disease 
of the lumbosacral spine.  These issues are no longer before 
the Board. 

The Board finds that the current medical evidence raises the 
issue of entitlement to service connection for hidradenitis 
suppurative.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's left knee disorder is currently manifested 
by instability and tenderness and is productive of no more 
than moderate impairment.  

2.   The arthritis of the left knee is manifested by minus 4 
degrees extension and 100 degrees flexion with pain. 

3. The veteran's right knee disorder is manifested by 
instability and tenderness and is productive of no more 
than moderate impairment.

4. The arthritis of the right knee is by minus 3 degrees of 
extension and 100 degrees flexion with pain.

5. Hypertension is manifested by diastolic readings of 
predominantly below 110 and systolic readings 
predominantly below 200.  

6. Residuals of excisions of sebaceous cysts of the right and 
left hip, and the left wrist, are not poorly nourished 
with repeated ulceration, or tender and painful on 
objective demonstration, or result in functional 
impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the 
left knee disability, other than arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

2. The criteria for a rating in excess of 20 percent for 
disability of the right knee, other than arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

3. The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003, 5260, 5261 (2000).  

4. The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003, 5260, 5261  (2000).  

5. The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  

6. The criteria for a compensable rating for residuals of 
excisions of sebaceous cysts of the right and left hip, 
and the left wrist, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.  (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."   

In the Court's order, it stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim." VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also Id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).

The Board notes that, by virtue of the statement of the case 
and supplemental statements of the case, the RO notified the 
veteran of the evidence necessary to substantiate his 
increased rating claims, to include the old and revised 
rating criteria for heart disease.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  It appears that all evidence 
identified by the veteran relative to his increased rating 
claim has been obtained and associated with the claims 
folder.  Service medical records have been obtained and 
associated with the claims folder.  Additionally, several VA 
examinations were completed between 1993 and 1999.  
Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of his 
increased rating claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the current decision is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  


I.  Knee Disabilities

The service medical records indicate that the veteran 
underwent arthroscopic surgery on the left knee in 1969 and 
right knee in 1985.  

An examination was conducted by VA in September 1993.  At 
that time, multiple surgical scars were found on the knees.  
There was full range of motion found.  The ligaments were 
stable and there was no effusion.  The impression was history 
of multiple operations on both knees.  

An examination was conducted by VA in February 1995.  It was 
reported that the veteran had undergone two prior surgeries 
on the right knee and one on the left.  He had been told that 
he would need total knee replacements of each knee for each 
knee.  He described chronic pain and recurrent swelling in 
each knee.  Weight bearing, squatting, kneeling or climbing 
caused increased pain.  He was employed as a security guard 
and worked 18 hours a week.  

On examination, the veteran moved with a mild limp.  There 
were well-healed surgical scars on the right knee and one 
well-healed scar on the left.  Active range of motion of the 
right knee was from 0 to 115 degrees, with pain and crepitus.  
There appeared to be some degenerative enlargement about the 
knee with generalized tenderness to palpation, as well as a 
positive patellofemoral grind test.  Lachman's test was 
negative.  There was a 2 plus varus-valgus "wobble."  
Active range of motion of the left knee was from 0 to 115 
degrees, with pain and crepitus.  Degenerative enlargement of 
the knee, tenderness to palpation and a positive 
patellofemoral grind test were noted.  Lachman's test was 
negative.  There was a 2-3 plus "springy-type" opening, 
medially, with valgus stress, that caused rather significant 
pain.  The veteran was able to squat less than one-half of 
the way down and rise again.  

X-ray studies showed pan-compartmental cartilage loss in both 
knees, most pronounced in the medial compartments, 
bilaterally.  This caused a varus angulation of the tibia in 
relation to the femur on both sides.  There was moderate 
hypertrophic changes associated with the cartilage loss and 
these findings were compatible with osteoarthritis.  Calcific 
density projected over the right suprapatellar bursa, were 
compatible with a loose body.  The impression was severe 
degenerative arthritis of both knees, postoperative times two 
on the right and times one on the left.  

The veteran received treatment at VA, military and private 
facilities for several disabilities including knee pain from 
1994 to 2000.  A hearing was held at the RO in September 
1997.  At that time the veteran described the disability of 
his knees.  He indicated that after 8 hours of working he had 
swelling of the knees.  

An examination was conducted by VA in October 1997.  
Subjective complaints included pain, weakness, stiffness, 
swelling, heat, redness, instability, giving away, locking, 
fatigability, and lack of endurance.  His treatment included 
medication, applying heat and rest.  He stated that he had 
"flare-ups" of the joint disease whenever he stood a lot.  
He used knee braces and podiatric shoes with wedges on 
the side for his knees.  It was noted that he was a custodian 
for the post office and that he was bothered by his knee 
disorder a lot when walking or standing.  He had no 
dislocation or subluxation.

Range of motion was from 0 degrees extension to 90 degrees 
flexion.  There was pain throughout range of motion.  There 
was evidence of evidence of slight edema, but no effusion.  
"There was instability, weakness and tenderness, no redness, 
heat or abnormal motion."  There was guarding on movement.  
A later notation in the examination report contradicted an 
early statement with an indication that stability was 
"normal."  The diagnosis was marked degenerative joint 
disease of both knees, with lack of motion and loss of 
function due to pain.  

An examination was conducted by VA in September 1998.  It was 
indicated that the symptoms were precipitated by standing and 
walking and were alleviated by time.  There was 10 percent 
additional functional impairment.  There was a 6-cm. scar on 
the left lateral knee and a 5-cm. scar inferior to the right 
patella.  There was evidence of painful motion.  Motion 
stopped when pain began.  There was no edema or effusion.  
There was instability, weakness, and tenderness, but no 
redness or heat.  There was abnormal movement and guarding of 
movement.  The veteran had a "waddling" type of gait.  
Range of motion was from 0 degrees extension to 100 degrees 
flexion, bilaterally.  There was slight anterio-posterior 
instability.  The diagnosis was degenerative joint disease of 
both knees, with lack of motion due to pain.  

The veteran was evaluated by a military physician in May 
1999. At that time the diagnosis was severe degenerative 
joint disease of the knees, right greater than left.

An examination was conducted by VA in September 1999.  At 
that time, the veteran's history of knee injury, and 
subsequent surgery, was reviewed by the examiner.  The 
veteran complained of pain, weakness, stiffness, swelling, 
heat, redness, instability, giving away, locking, 
fatigability and lack of endurance.  He had periodic flare-
ups that were precipitated by weather and cold.  He used a 
knee brace and corrective shoes.  He did not use crutches or 
a cane.  

On examination, there was evidence of painful motion, 
instability, weakness, tenderness, slight abnormal movement 
and guarding of movement.  There was no edema, effusion, 
redness or heat.  He walked haltingly, with a limp.  He had 
marked hallux valgus.  Flexion of the right knee was to 100 
degrees, flexion of the left knee was to 103 degrees.  
Extension was to minus 3 degrees on the right and minus 4 
degrees on the left.  There was a 5 cm scar on the lateral 
aspect of each knee, with a 3 by 4 cm cyst on the lateral 
knee.  These appeared to be ganglion cysts.  There was slight 
anterior/posterior instability.  The pertinent diagnosis was 
post-surgical degenerative joint disease of both knees, with 
slight loss of function due to pain.  

A VA examination of the spine was conducted in September 
1999.  Following the examination the examiner indicated that 
the veteran had moderate instability of the knees.  There was 
weakened movement excess fatigability, and incoordination, 
moderate severity.  He was able to perform average employment 
at the Post Office. 

X-ray studies of the knees, conducted by VA in July 2000, 
show extensive degenerative change involving the left medial 
and patellofemoral compartments and a moderate amount of 
degenerative change in the left lateral compartment.  On the 
right there was extensive medial compartment disease with 
moderate patellofemoral and mild lateral compartment 
degenerative changes.  The impression was significant medial 
compartment degenerative disease, bilaterally.  


Analysis

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is moderate, a 
rating of 20 percent is provided. When the disability is 
severe, a rating of 30 percent is provided.

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable rating is warranted when flexion is limited to 
60 degrees. A 10 percent rating is warranted when flexion is 
limited to 45 degrees; a 20 percent rating is warranted when 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application.  When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted. 
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration or that they 
produce limitation of function of the affected body part. 38 
C.F.R. §§ 4.31, 4.118,

To summarize, the veteran's statements describing the 
symptoms associated with his knees are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this regard, the RO has assigned separate ratings for the 
instability of the knees under Diagnostic Code 5257 and for 
arthritis of the knees rated under impairment of the range of 
motion under Diagnostic Codes 5010, 5003, 5261, 5260.  

The evidence shows that the veteran experiences significant 
problems involving his knees.  The VA examinations showed 
findings to include instability, weakness and tenderness.  
The 1997 examination showed slight effusion.  However, the 
September 1998 and September 1999 VA examinations showed no 
evidence of effusion or edema.  There was no objective 
evidence of subluxation.  Additionally, the September 1998 
examination described the instability as slight and September 
1999 examination indicated moderate impairment.  

Also, the evidence indicates that the surgical scars were not 
tender and painful on objective demonstration, poorly 
nourished with repeated ulceration, or resulted in any 
functional impairment as indicated by the September 1999 VA 
examination.  

After reviewing the evidence in conjunction with the 
veteran's statements, it is the Board's judgment that the 
degree of disability involving the knees does not satisfy the 
criteria for severe impairment under Diagnostic code 5257.  
Thus, a rating in excess of 20 percent for each knee is not 
warranted.

The recent VA examinations showed that the veteran 
experienced bilateral knee pain on range of motion testing 
and an increase in symptoms on use.  However, the VA 
examinations showed that the worst impairment in flexion was 
to 90 degrees bilaterally as recorded during the 1997 VA 
examination.  The 90 degrees of flexion does not satisfy the 
schedular criteria for a compensable rating under Diagnostic 
Code 5260.  In order to warrant a 20 percent rating flexion 
must be limited to 30 degrees.  

The most impairment to extension of the knees was to minus 3 
degrees on the right and minus 4 degrees on the left as 
demonstrated during the September 1999 VA examination.  These 
findings to not satisfy the criteria for a compensable rating 
under Diagnostic Code 5261.  In order to warrant a 20 percent 
rating, extension should be limited to 15 degrees.  

The Board has considered the functional impairment of the 
knees caused by his pain as set forth in the Deluca case.  
However, the VA examiner in September 1999 classified the 
functional impairment as slight.  In view of the range of 
motion findings, the Board is satisfied that the degree of 
impairment in the knees caused by pain on use and/or flare-
ups is contemplated in the current 10 percent ratings for 
each knee.  The Board finds that the evidence is not 
equipoise as to warrant consideration of the doctrine of 
reasonable doubt.  38 C.F.R. § 4.3 (2000).

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). The Board finds that the current rating in effect 
for the knees, including arthritis, are the highest ratings 
warranted during the appeal period.


II.  Hypertension

Service connection for hypertension was granted by rating 
decision of the RO in June 1994.  The current 10 percent 
evaluation was assigned at that time.  

An examination was conducted by VA in September 1993.  At 
that time, the veteran's blood pressure reading was 135/80.  
His heart had a regular rate and rhythm.  

The veteran received intermittent treatment at VA, military, 
and private facilities from 1994 to 200 for several 
disorders, including hypertension.  These records show he was 
taking medication for his hypertension.  Systolic blood 
pressures ranged from 110 to 155 and diastolic pressure 
ranged from 67 to 105.

An examination was conducted by VA in January 2000.  At that 
time, it was noted that the veteran had been on medication 
for his hypertension since service.  He had taken some time 
to become regulated and, at times, his blood pressure still 
fluctuated.  He had occasional side effects from his current 
medications.  His blood pressure was 142/84, while lying; 
140/82, while sitting; and 138/74, while standing.  
Examination of the heart showed a regular rhythm, with no 
murmurs and no apparent enlargement.  A chest x-ray report 
contains no reference to the heart.  The diagnosis was 
hypertension, regulated.  


Analysis

It is noted that, effective in January 1998, the regulatory 
criteria under which hypertension is evaluated was changed.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board will evaluate the veteran's hypertension under both 
sets of regulatory criteria to determine if one is more 
favorable to the veteran.  

Where diastolic pressure is predominately 100 or more, or 
where continuous medication is shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more 
with definite symptoms, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (effective prior to January 12, 
1998).  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (2000).

Review of the record shows that the veteran requires 
medication for the control of his hypertension.  He has not 
had diastolic blood pressure readings that have been 
predominantly 110 or more, or systolic readings predominantly 
200 or more.  Under these circumstances, the criteria for a 
20 percent rating for hypertension has not been shown under 
either of the sets of regulatory criteria that are 
applicable.  Therefore, an increased rating is not warranted.  

The Board further finds that the evidence is not equipoise as 
to warrant consideration of the doctrine of reasonable doubt.  
38 C.F.R. § 4.3 (2000).  The Board further finds that the 
current rating in effect for the hypertension the highest 
rating warranted during the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


III.  Cysts of the Hips and Left Wrist

Service connection for cysts of the hips and left wrist was 
granted by rating decision of the RO in February 1994.  The 
current noncompensable evaluation for these cysts was 
assigned at that time.  

An examination was conducted by VA in September 1993.  At 
that time, the veteran gave a history of having had a 
ganglion cyst removed from his left wrist, as well as having 
had sebaceous cysts removed from under both arms and from the 
left groin area.  Examination showed a surgical scar on the 
left wrist with full range of motion and no swelling and a 
well-healed wound to the left leg, over the lateral aspect.  
The pertinent impressions were history of ganglion cyst 
removed from left wrist and history of sebaceous cyst removed 
from under both arms and in the left groin area.  

An examination was conducted by VA in January 1996.  At that 
time, the veteran reported having recurrent cysts in the 
axilla, buttock and intergluteal cleft.  He had developed a 
lesion that had required incision and drainage.  He stated 
that, once a cyst developed, they were tender and painful 
until they either drained or ruptured.  On objective 
examination, no cystic lesions were observed.  There were two 
scars, one on the left buttock measured 5x10 millimeters and 
the other on the right hip measured 5x10 millimeters.  The 
impression was probable very mild hidradenitis suppurativa.  

An examination was conducted by VA in September 1999.  At 
that time, the veteran gave a history of cystic-type lesions.  
The veteran was asymptomatic at the time of the examination.  
Scars were noted only on the left buttock and on the right 
hip.  No disability associated with these scars was 
described.  The diagnosis was that the veteran's condition 
was suggestive of hidradenitis suppurativa, with no active 
lesions at this time.  

An orthopedic evaluation also conducted in September 1999 
showed a two-centimeter incision over the greater trochanter 
of each hip.  There was a 4-cm curving incision of the medial 
aspect of the left wrist.  The diagnosis was post-surgical 
arthralgia of the left wrist with no loss of function due to 
pain and degenerative joint disease of the hips, cyst removal 
both hips with slight loss of function confirmed by x-ray.

The same examiner also evaluated the spine.  Following the 
examination, the examiner stated that the service-connected 
cysts did not cause limitation of motion, tenderness, or 
ulceration.  


Analysis

The RO has assigned a non-compensable rating for the 
residuals of the sebaceous cysts of the right and left hip 
and the left wrist in accordance with the criteria set forth 
in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 7819.  Diagnostic Code 7819 provides that 
new, benign skin growths will be rated as scars, 
disfigurement, etc.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration or that they 
produce limitation of function of the affected body part. 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805.

The current medical evidence indicates that the scars are 
non-symptomatic.  At the time of the VA examinations in 
September 1999 the veteran stated that the cysts were 
asymptomatic.  The orthopedic examiner diagnosed degenerative 
joint disease of the hips, cyst removal both hips with slight 
loss of function confirmed by x-ray.  However, the Board 
finds that the slight loss of function pertains to the joint 
disease as the same examiner after examining the spine stated 
that the service-connected cysts did not cause limitation of 
motion, tenderness, or ulceration.  Accordingly, the criteria 
for a compensable rating is not warranted.  

The Board further finds that the evidence is not equipoise as 
to warrant consideration of the doctrine of reasonable doubt.  
38 C.F.R. § 4.3 (2000).

The Board further finds that the current rating in effect for 
the residuals of the cysts of the hips and left wrist is the 
highest ratings warranted during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to increased ratings for disabilities of the 
knees, arthritis of the knees, hypertension, and residuals of 
sebaceous cysts of the hips and left wrist are denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

